 Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 1 of 10 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                      CASE No.:
TAVIA WAGNER,

       Plaintiff,
vs.

DEEP PETROLEUM INC.,
d/b/a KWIK WAY,

      Defendants.
__________________________/

                                          COMPLAINT


       Plaintiff, TAVIA WAGNER (hereinafter the “Plaintiff”), through undersigned counsel,

hereby files this Complaint and sues DEEP PETROLEUM INC., a Florida Corporation, d/b/a

KWIK WAY (hereinafter, the “Defendant”), for injunctive relief, attorney’s fees and costs

(including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §343.

       2.      Venue is proper in this Court, Middle District pursuant to 28 U.S.C. §1391(B) in

that all events giving rise to this lawsuit occurred in Volusia County, Florida.

       3.      At the time of Plaintiff’s visit to Defendant’s Subject Facilities, prior to instituting

the instant action, TAVIA WAGNER (hereinafter referred to as “WAGNER”), was a resident of



                                                  1
 Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 2 of 10 PageID 2



the State of Florida, suffered from what constitutes a “qualified disability” under the Americans

with Disabilities Act of 1990, and used a wheelchair for mobility. Plaintiff has Spina Bifida. Since

childhood, she has been required to traverse in a wheelchair, and is substantially limited to

performing one or more major life activities including, but not limited to, walking, standing,

grabbing, grasping, and/or pinching.

        4.      The Plaintiff personally visited, in or about June 29, 2019 Defendant’s Subject

Facilities, but was denied full and equal access to, and full and equal enjoyment of, the facilities

services, goods, privileges and accommodations offered within Defendant’s Subject Facilities,

which is the subject of this lawsuit, even though she would be classified as a “bona fide patron”,

because of her disabilities. Plaintiff lives in Volusia County, Florida, in close proximity to

Defendant, (within 26.2 miles) and travels in the surrounding areas near Defendant’s Subject

Facilities on a regular basis.

        5.      The Defendant, DEEP PETROLEUM INC., a Florida Corporation, d/b/a KWIK

WAY is authorized to conduct, and is conducting business within the State of Florida.

        6.      Upon information and belief, DEEP PETROLEUM INC., is the lessee/lessor and/or

owner/operator of the real property (the “Subject Facility”), and the owner of the improvements

where the Subject Facility is located which is the subject of this action, the establishment

commonly referred to as KWIK WAY, located at 620 North Dixie Freeway, Smyrna Beach, FL.

        7.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in Volusia County in the Middle District, Orlando

Division.

            COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT




                                                 2
 Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 3 of 10 PageID 3



       8.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of the Title III of

the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).

       9.      Congress found, among other things, that:

               (i)     some 43,000,000 Americans have one or more physical or mental
                       disabilities, and this number shall increase as the population
                       continues to grow older;

               (ii)    historically, society has tended to isolate and segregate individuals
                       with disabilities, and, despite some improvements, such forms of
                       discrimination against disabled individuals continue to be a
                       pervasive social problem, requiring serious attention;

               (iii)   discrimination against disabled individuals persists in such critical
                       areas as employment, housing, public accommodations,
                       transportation, communication, recreation, institutionalization,
                       health services, voting and access to public services and public
                       facilities;

               (iv)    individuals with disabilities continually suffer forms of
                       discrimination, including outright intentional exclusion, the
                       discriminatory effects of architectural, transportation, and
                       communication barriers, failure to make modifications to existing
                       facilities and practices. Exclusionary qualification standards and
                       criteria, segregation, and regulation to lesser services, programs,
                       benefits, or other opportunities; and,

               (v)     the continuing existence of unfair and unnecessary discrimination
                       and prejudice denies people with disabilities the opportunity to
                       compete on an equal basis and to pursue those opportunities for
                       which our country is justifiably famous, and costs the United States
                       billions of dollars in unnecessary expenses resulting from
                       dependency and non-productivity.

       42 U.S.C. §12101(a)(1)-(3), (5) and (9).

       10.     Congress explicitly stated that the purpose of the ADA was to:

               (i)     provide a clear and comprehensive national mandate for the
                       elimination of discrimination against individuals with disabilities;

                                                  3
 Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 4 of 10 PageID 4



                 (ii)    provide clear, strong, consistent, enforceable standards addressing
                         discrimination against individuals with disabilities; and,

                 (iii)   invoke the sweep of congressional authority, including the power to
                         enforce the fourteenth amendment and to regulate commerce, in
                         order to address the major areas of discrimination faced day-to-day
                         by people with disabilities.

          42 U.S.C. §12101(b)(1)(2), and (4).

          11.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendant is a place of

public accommodation in that they are establishments which provide goods and services to the

public.

          12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by the ADA

and which must be in compliance therewith.

          13.    The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990.

          14.    Defendant has discriminated, and continues to discriminate, against the Plaintiff,

and others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of, goods, services, facilities, privileges, advantages and/or accommodations at

Defendant’s Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and as prohibited by 42

U.S.C. §12182 et. seq., and by failing to remove architectural barriers pursuant to 42 U.S.C.

§12182(b)(2)(a)(iv), where such removal is readily achievable.

          15.    The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

safe access to, and the benefits of, all accommodations and services offered at Defendant’s Subject

Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was



                                                   4
 Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 5 of 10 PageID 5



denied full and safe access to all the benefits, accommodations and services of the Defendant.

Prior to the filing of this lawsuit, WAGNER, personally visited DEEP PETROLEUM INC., d/b/a

KWIK WAY with the intention of using Defendant’s facilities, but was denied full and safe access

to the facilities, and therefore suffered an injury in fact. As stated herein, the Plaintiff has visited

the Subject Facilities in the past, prior to the filing of this lawsuit, resides near said Subject Facility,

and Plaintiff intends to return to the Subject Facility and Property within six months, or sooner,

upon the Subject Facility being made accessible. As such, Plaintiff is likely to be subjected to

continuing discrimination at the Subject Facility unless it is made readily accessible to and usable

by individuals with disabilities to the extent required under the ADA, including the removal of the

architectural barrier which remain at the Subject Facility.

        16.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

(hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said Department may obtain civil

penalties of up to $110,000 for the first violation and $150,000 for any subsequent violation.

        17.      The Defendant’s Subject Facilities are in violation of 42 U.S.C. §12182 et. seq., the

ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff, as a result of

interalia, the following specific violations:

        VIOLATIONS

              a) Failure to provide ADA compliant parking stall striping, in violation of 2014 FAC

                 and 2010 ADAS Section 502.3.3.

              b) Failure to provide ADA compliant parking stall width clearances, in violation of

                 2014 FAC Section 502.1 and 502.2.



                                                     5
Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 6 of 10 PageID 6



       c) Failure to provide ADA compliant access aisle, in violation of 2014 FAC and

          2010 ADAS Section 502.2.

       d) Failure to provide ADA compliant parking stall signage fine, in violation of 2014

          FAC Section 502.6.1.

       e) Failure to provide ADA compliant parking stall running slope, in violation of

          2014 FAC and 2010 ADAS Section 502.4.

       f) Failure to provide ADA compliant accessible route elevation, in violation of 2014

          FAC and 2010 ADAS Section 303.3.

       g) Failure to provide ADA compliant accessible route width, in violation of 2014

          FAC and 2010 ADAS Section 403.5.1.

       h) Failure to provide ADA compliant entrance door hardware, in violation of 2014

          FAC and 2010 ADAS Section 309.4.

       i) Failure to provide ADA compliant secure floor mat, in violation of 2014 FAC and

          2010 ADAS Section 302.2.

       j) Failure to provide ADA compliant transaction counter height, in violation of 2014

          FAC and 2010 ADAS Section 904.4.1 and 904.4.2.

       k) Failure to provide ADA compliant self-serve counter height, in violation of 2014

          FAC and 2010 ADAS Section 308.2.1 and 308.3.1.

       l) Failure to provide ADA compliant self-serve dispenser height, in violation of

          2014 FAC and 2010 ADAS Section 308.2.1 and 308.3.1.

       m) Failure to provide ADA compliant self-serve dispenser reach range, in violation

          of 2014 FAC and 2010 ADAS Section 308.2.1 and 308.3.1.




                                           6
Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 7 of 10 PageID 7



       n) Failure to provide ADA compliant merchandise height, in violation of 2014 FAC

          and 2010 ADAS Section 308.2.1 and 308.3.1.

       o) Failure to provide ADA compliant merchandise reach range, in violation of 2014

          FAC and 2010 ADAS Section 308.2.1 and 308.3.1.

       p) Failure to provide ADA compliant displays height, in violation of 2014 FAC and

          2010 ADAS Section 308.2.1 and 308.3.1.

       q) Failure to provide ADA compliant aisle clear floor space, in violation of 2014

          FAC and 2010 ADAS Section 403.5.1.

       r) Failure to provide ADA compliant directional signage to accessible restroom, in

          violation of 2014 FAC and 2010 ADAS Section 216.8.

       s) Failure to provide ADA compliant restroom signage, in violation of 2014 FAC

          and 2010 ADAS Section 216.8.

       t) Failure to provide ADA compliant restroom door hardware, in violation of 2014

          FAC and 2010 ADAS Section 404.2.7.

       u) Failure to provide ADA compliant restroom door locking mechanism, in violation

          of 2014 FAC and 2010 ADAS Section 309.3.

       v) Failure to provide ADA compliant restroom door threshold, in violation of 2014

          FAC and 2010 ADAS Section 404.2.5.

       w) Failure to provide ADA compliant interior front pull approach clearance, in

          violation of 2014 FAC and 2010 ADAS Section 404.2.4.1.

       x) Failure to provide ADA compliant lavatory controls, in violation of 2014 FAC

          and 2010 ADAS Section 606.4.




                                           7
Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 8 of 10 PageID 8



       y) Failure to provide ADA compliant apron clearance, in violation of 2014 FAC and

          2010 ADAS Section 306.3.1.

       z) Failure to provide ADA compliant lavatory knee clearance, in violation of 2014

          FAC and 2010 ADAS Section 306.3.1.

       aa) Failure to provide ADA compliant mirror height, in violation of 2014 FAC and

          2010 ADAS Section 603.3.

       bb) Failure to provide ADA compliant soap dispenser height, in violation of 2014

          FAC and 2010 ADAS Section 308.2.1.

       cc) Failure to provide ADA compliant paper towel dispenser height, in violation of

          2014 FAC and 2010 ADAS Section 308.2.1.

       dd) Failure to provide ADA compliant toilet to wall distance, in violation of 2014

          FAC and 2010 ADAS Section 604.2.

       ee) Failure to provide ADA compliant toilet paper dispenser location, in violation of

          2014 FAC and 2010 ADAS Section 604.7.

       ff) Failure to provide ADA compliant rear toilet grab bar, in violation of 2014 FAC

          and 2010 ADAS Section 609.4.

       gg) Failure to provide ADA compliant side toilet grab bar length, in violation of 2014

          FAC and 2010 ADAS Section 604.5.1.

       hh) Failure to provide ADA compliant toilet side grab bar mounting, in violation of

          2014 FAC and 2010 ADAS Section 604.5.1.

       ii) Failure to provide ADA compliant toilet clear floor space, in violation of 2014

          FAC and 2010 ADAS Section 604.3.1.




                                            8
 Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 9 of 10 PageID 9



       18.     Upon information and belief, there are other current violations of the ADA at

Defendant’s Properties, and only once a full inspection is done can all said violations be identified.

       19.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA. The barriers to access at the Subject Facilities, as described above, have

severely diminished Plaintiff’s ability to avail herself of the goods and services offered at the

Subject Facilities, and compromise her safety.

       20.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendant was required to make the Subject Facility, a place of public accommodation, accessible

to persons with disabilities since January 28, 1992. To date, the Defendant has failed to comply

with this mandate.

       21.     The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have her reasonable attorney’s fees, costs

and expenses paid by the Defendant, pursuant to 42 U.S.C. §12205.

       22.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.

       WHEREFORE, the Plaintiff hereby demands judgment against the Defendant and the

Court declare that the subject property and Subject Facilities owned, operated, leased, controlled

and/or administered by the Defendant is violative of the ADA;




                                                  9
Case 6:19-cv-01791-CEM-EJK Document 1 Filed 09/16/19 Page 10 of 10 PageID 10



     A.     The Court enter an Order requiring the Defendant to alter their facilities and

            amenities to make them accessible to and usable by individuals with disabilities to

            the full extent required by Title III of the ADA;

     B.     The Court enter an Order directing the Defendant to evaluate and neutralize their

            policies, practices and procedures toward persons with disabilities, for such

            reasonable time so as to allow the Defendant to undertake and complete corrective

            procedures to the Subject Facility;

     C.     The Court award reasonable attorney’s fees, all costs (including, but not limited to

            court costs and expert fees) and other expenses of suit, to the Plaintiff; and

     D.     The Court award such other and further relief as it deems necessary, just and proper.



     Dated: This 16th day of September 2019



                                                   Respectfully submitted,

                                                   By: /S/Joe M. Quick, Esq._________
                                                   Joe M. Quick, Esq.
                                                   Bar Number 0883794
                                                   Attorney for Plaintiff
                                                   Law Offices of Joe M. Quick, Esq.
                                                   1224 S. Peninsula Drive #604
                                                   Daytona Beach, Florida 32118
                                                   Telephone: 386.212.3591
                                                   Email: JMQuickEsq@gmail.com




                                              10
